Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Response to Amendment 
Applicant's argument filed on 06/15/2022 has been fully considered but not persuasive, and they are as follows. claim 20 have been added. 
Applicant argues that the prior art Higuchi et al. (U.S. 2016/0161542) does not teach “the heater configured to heat a gas sensitive material of the gas sensor in response to receiving the heating signal”.  
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner maintains that Holt et al (US PGPUB 2009/0090626) teaches, the heater (figures 15 and 18 also see paragraphs 0060 and 0066) configured to heat a gas sensitive material (see abstract and figures 1 and 12 also see paragraphs 0066 and 0105) of the gas sensor (see abstract and figures 6 and 29 also see paragraphs 0020 and 0108) in response to receiving the heating signal (figure 19 also see paragraphs 0058 and 0098);
	Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Higuchi et al in view of Holt substantially satisfy the limitations of claims 1, 8 and 14. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1- 7 and 18 are rejected under 35 USC 103 as being unpatentable over HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI"), in view of Alm et al (US PGPUB 2007/0266858 Al; hereinafter "Alm"), in further view of Holt et al (US PGPUB 2009/0090626 A1; hereinafter “Holt”).
Regarding Claim 1; HIGUCHI teaches, comprising: 
supplying a heating signal to a heater (figure 1 heater 11) of a gas sensor (figure 1 gas sensor 5 also see paragraph 0087), the heating signal (11) alternating between a first level (figure 1 first signal S1 also see paragraph 0052) and a second level (figure 1 second signal S2 also see paragraph 0056) that is greater than the first level (S1), 
 measuring a first resistance of the gas sensitive material [see paragraph 0046 “the detection element is mainly made of a solid electrolyte material such as zirconia”] when the heating signal (11) is at the first level (figure 2 also paragraph 0083 and 0089);
 measuring a second resistance of the gas sensitive material [paragraph 0046] when the heating signal (11) is at the second level (figure 4 also see paragraph 0031 and 0094); and 
detecting a gas surrounding the gas sensor (5) based on the first resistance of the gas sensitive material and the second resistance (figure 1 also see paragraphs 0046 and 0124) of the gas sensitive material.
HIGUCHI does not explicitly teach, a method;
However, Alm teaches a method [see paragraphs 0003 and 0009].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Alm’s method within HIGUCHI’s system in order to have stability of use a thermal conductivity detector to detect and measure the constituent components of the gasses being analyzed. 
HIGUCHI in view of Alm do not explicitly teach, the heater configured to heat a gas sensitive material of the gas sensor in response to receiving the heating signal;
However, Holt teaches, the heater (figures 15 and 18 also see paragraphs 0060 and 0066) configured to heat a gas sensitive material (see abstract and figures 1 and 12 also see paragraphs 0066 and 0105) of the gas sensor (see abstract and figures 6 and 29 also see paragraphs 0020 and 0108) in response to receiving the heating signal (figure 19 also see paragraphs 0058 and 0098); 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Holt’s sensitive materials within HIGUCHI in view of Alm’s system in order to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects. 
 
Regarding Claim 2; HIGUCHI teaches, further comprising: 
calculating a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092); and 
calculating a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125).  
Regarding Claim 3; HIGUCHI teaches wherein the detecting includes detecting the gas surrounding the gas sensor based on the first sensitivity level and the second sensitivity level (figure 1 and also see paragraphs 0045 – 0048 and 0077).  
Regarding Claim 4; HIGUCHI teaches wherein the detecting includes detecting the gas surrounding the gas sensor based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].  
Regarding Claim 5; HIGUCHI teaches, further comprising: heating the gas sensitive material to a first temperature when the heating signal is at the first level [see paragraphs 0089 and 0092]; and
  23heating the gas sensitive material to a second temperature when the heating signal is at the second level, the second temperature being different from the first temperature [see paragraph 0102].  
Regarding Claim 6; HIGUCHI teaches wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Regarding Claim 7; HIGUCHI teaches, wherein the first level is zero volts (figure 1 also see paragraph 0049).  
Regarding Claim 18; HIGUCHI does not explicitly teach wherein the first temperature is a temperature of an environment surrounding the gas sensor.  
However, Alm teaches, wherein the first temperature is a temperature of an environment surrounding the gas sensor.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Alm’s environment within HIGUCHI’s system in order to analysis of complex samples for both environmental and medical applications, a need for a rugged thermal conductivity detector capable of withstanding the vibrations and temperature variations associated with use in the field. 
Claims 8 – 12, 14 – 17 and 19  are rejected under 35 USC 103 as being unpatentable over HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI"), in view of Holt et al (US PGPUB 2009/0090626 A1; hereinafter “Holt”).
Regarding Claim 8; HIGUCHI teaches a device, comprising:
 a gas sensor (figure 1 gas sensor 5 also see paragraph 0087), including a gas sensitive material [see paragraph 0046 “the detection element is mainly made of a solid electrolyte material such as zirconia”] and a heater (figure 1 heater 11);
 a power source (figure 1 applying a battery voltage VB (e.g., 12 V) output from a battery 7, also see paragraph 0049) configured to supply a heating signal to the heater (11), the heating signal alternating between a first level (figure 1 first signal S1 also see paragraph 0052) and a second level (figure 1 second signal S2 also see paragraph 0056) that is greater than the first level (S1); that is greater than the first level (S1); 
a resistance measurement circuit (figure 1) configured to:
 measure a first resistance (figure 2 also paragraph 0083 and 0089); of the gas sensitive material [paragraph 0046] when the heating signal (11) is at the first level (S1); 
measure a second resistance (figure 4 also see paragraph 0031 and 0094); of the gas sensitive material [paragraph 0046] when the heating signal is at the second level (S1); and
 a processor configured to detect (figure 1 also see paragraphs 0046 and 0124) a gas surrounding the gas sensor (5) based on the first resistance of the gas sensitive material and the second resistance of the gas sensitive material (figure 4).  
HIGUCHI does not explicitly teach, the heater configured to heat a gas sensitive material in response to receiving the heating signal;
However, Holt teaches, the heater (figures 15 and 18 also see paragraphs 0060 and 0066) configured to heat a gas sensitive material (see abstract and figures 1 and 12 also see paragraphs 0066 and 0105) of the gas sensor (see abstract and figures 6 and 29 also see paragraphs 0020 and 0108) in response to receiving the heating signal (figure 19 also see paragraphs 0058 and 0098); 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Holt’s sensitive materials within HIGUCHI’s system in order to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects. 
 
Regarding Claim 9; HIGUCHI teaches wherein the processor (figure 1 the switches 31 and 35 are controlling the apparatus, also see paragraph 0058 and 0099) is configured to calculate a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092), and calculate a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125).    
Regarding Claim 10; HIGUCHI teaches wherein the processor is configured to detect the gas surrounding the gas sensor based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].    
Regarding Claim 11; HIGUCHI teaches wherein the gas sensor (5) includes a cavity that directly underlies the gas sensitive material [see paragraph 0046].  
Regarding Claim 12; HIGUCHI teaches wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Regarding Claim 14; HIGUCHI teaches, comprising:
 heating (figure 1 heater 11) a gas sensitive material [see paragraph 0046 “the detection element is mainly made of a solid electrolyte material such as zirconia”] of a gas sensor (figure 1 gas sensor 5 also see paragraph 0087), to a first temperature (figure 2 also paragraph 0083 and 0089, “as to heat the detection element to a predetermined activation temperature target temperature”);
 measuring a first resistance (figure 2 also paragraph 0083 and 0089); of the gas sensitive material [paragraph 0046] in response to detecting that the gas sensitive material [paragraph 0046] is at the first temperature (figure 2 also paragraph 0083 and 0089);
 heating the gas sensitive material [paragraph 0046] to a second temperature that is greater than (figure 2 S120is greater than a predetermined first threshold Rth1, also see paragraph 0092) the first temperature [paragraph 0046];
 measuring a second resistance (figure 2 also see paragraphs 0083 and 0086, “the control section 21 executes processing of measuring the electrical resistance RH of the heater 11”) of the gas sensitive material [paragraph 0046] in response to detecting that the gas sensitive material is at the second temperature (S120 see paragraph 0092); and
 detecting a gas surrounding the gas sensor (5) based on the first resistance of the gas sensitive material and the second resistance of the gas sensitive material [see paragraphs 0086 and 0087].
HIGUCHI does not explicitly teach,
However, Holt teaches, sensitive material (see abstract and figures 1 and 12 also see paragraphs 0066 and 0105);   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Holt’s sensitive materials within HIGUCHI’s system in order to have improved baseline resistance if the gas sensor materials are susceptible to environmental effects.  
Regarding Claim 15; HIGUCHI teaches, further comprising: 
calculating a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092); and 
calculating a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125). 
 Regarding Claim 16; HIGUCHI teaches, wherein the first reference sensitivity level is a resistance of the gas sensitive material when the gas sensitive material is at the first temperature and exposed to clean dry air, and the second reference sensitivity level is a resistance of the gas sensitive material when the gas sensitive material is at the second temperature and exposed to clean dry air [see paragraph 0077].  
 Regarding Claim 17; HIGUCHI teaches, wherein the gas surrounding the gas sensor is detected based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].      
 Regarding Claim 19; HIGUCHI teaches, wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Claim 13 is rejected under 35 USC 103 as being unpatentable over HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI"), in view of Iwanaga et al (US 4,457161 A; hereinafter "Iwanaga").
Regarding Claim 13; HIGUCHI does not explicitly teach wherein the gas sensitive material has a thickness between 50 nanometers and 150 nanometers.
However, Iwanaga teaches in wherein the gas sensitive material has a thickness between 50 nanometers and 150 nanometers (figure 4a also see Col. 4 lines 22-25).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Iwanaga’s thickness within HIGUCHI’s system in order to have a low cost, mixed gas concentration detection device, which has a function to rapidly detect species of gas components in a mixed gas of known gas components. 
Allowable Subject Matter
Claim 20 objected to be allowable
Regarding claim 20; the following is an examiner’s statement of reasons for the indication of allowable subject matter: 
the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “measuring a third resistance of the gas sensitive material when the heating signal is at the first level; measuring a fourth resistance of the gas sensitive material when the heating signal is at the second level” and “detecting another gas surrounding the gas sensor based on the third resistance of the gas sensitive material and the fourth resistance of the gas sensitive material”.
Are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any objections. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856